Guerry, J.
1. It is not error for the court to fail to charge the jury the provisions of Code, § 94-1108, to wit: '“In all actions against railroad companies for damages done to persons or property, proof of injury inflicted by the running of locomotives or cars of such companies shall be prima facie evidence of the want of reasonable skill and care on the part of the servants of the companies in reference to such injury,” where the defendant railroad company has introduced evidence in rebuttal of plaintiff’s allegations of negligence, and to charge that the burden of proof rested on the plaintiff to prove the essential allegations of the petition. The inference created by proof of injury by the running of the defendant’s cars is at an end when the defendant has produced some evidence to the contrary. This statute has served its purpose when it compels the railroad to explain how the injury occurred, and the question of negligence or no negligence is to be decided by the facts of the case. Seaboard Air-Line Ry. Co. v. Fountain, 173 Ga. 593 (160 S. E. 789); Western & Atlantic R. v. Gray, 172 Ga. 286 (12) (157 S. E. 482); Holmes v. Georgia Power Co., 44 Ga. App. 588 (162 S. E. 403); Central of Ga. Ry. Co. v. Cooper, 45 Ga. App. 806 (4) (165 S. E. 858); Georgia Power Co. v. Braswell, 48 Ga. App. 654 (3) (173 S. E. 763). Under the above ruling, the amended grounds of the motion for new trial are without merit.
2. The evidence supports the verdict, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.